Citation Nr: 9905428	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection, for the purposes of 
health-care and related benefits authorized under chapter 17 
of title 38 U.S.C.A., for a skin rash.

2.  Entitlement to service connection, for the purposes of 
health-care and related benefits authorized under chapter 17 
of title 38 U.S.C.A., for a stomach condition.

3.  Entitlement to service connection, for the purposes of 
health-care and related benefits authorized under chapter 17 
of title 38 U.S.C.A., for a bowel disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1991.  His discharge from service was under 
conditions other than honorable.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from an August 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.


REMAND

In March 1995, the veteran filed a claim for service 
connection for a skin rash, a stomach disorder and a bowel 
disorder.  A rating decision in August 1995 denied the claim.  
A notice of disagreement was received in September 1995.  In 
February 1996, the RO determined that because of the 
veteran's less than honorable service, he entitled to VA 
health care under 38 U.S.C. Chapter 17 for any disability 
determined to be service-connected.  A statement of the case 
dated in March 1996 provided the veteran with the laws and 
regulations regarding direct and presumptive service 
connection, as well as the regulations regarding character of 
discharge.  The veteran submitted a timely substantive appeal 
in May 1996.  Thereafter, in December 1996, the veteran 
amended his claim to include service connection for 
disabilities due to undiagnosed disabilities under 38 C.F.R. 
§ 3.317.  While a rating decision in March 1998 denied the 
claim, the veteran was not provided with a supplemental 
statement of the case (38 C.F.R. § 19.31).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
with a supplemental statement of the case 
regarding his claims for a skin rash, 
stomach condition and bowel disability 
under the provisions of 38 C.F.R. 
§ 3.317.

2.  Thereafter, the RO should undertake 
any necessary development, and, if 
appropriate, readjudicate the issues on 
appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  The veteran should be informed of the requirements 
to perfect an appeal with respect to any new issues addressed 
in the supplemental statement of the case.  Thereafter, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

- 3 -


